IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00308-CV

RYAN HANSON,
                                                            Appellant
v.

ERVING JENSEN, KENNETH DEAN AND
CHERYL LAWSON,
                                                            Appellees



                          From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. COT-10-39673


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss this appeal. Appellees have not filed a

response. Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed October 27, 2010
[CV06]